United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                 Nos. 08-2418/3662
                                   ___________

United States of America,                 *
                                          *
      Plaintiff–Appellee,                 *
                                          * Appeals from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Mustafa Redzic,                           *
                                          *
      Defendant–Appellant.                *
                                     ___________

                               Submitted: May 13, 2009
                                   Filed: June 22, 2009
                                   ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

MURPHY, Circuit Judge.

       Mustafa Redzic was charged with mail fraud, wire fraud, bribery, and
conspiracy to commit each of the substantive offenses in connection with a scheme
to obtain Missouri commercial driver licenses for his students. He was convicted on
all counts after a jury trial and sentenced by the district court1 to concurrent terms of
75 months on each of the substantive counts and 60 months on the conspiracy. Redzic



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
appeals, arguing that the government failed to prove he defrauded the state or bribed
a state agent, requiring that his convictions all be reversed. We affirm.

                                           I.

       Redzic was the owner of Bosna Truck Driving School (Bosna) in St. Louis,
Missouri, which trained students to operate commercial vehicles. Students who
completed their studies at Bosna and wished to obtain a commercial driver license
(CDL) were required to be tested at either a state run facility or a private company
trained and licensed by the State of Missouri. The required test consisted of a written
exam and a three part driving component which included a pre trip inspection, a skills
test, and a road test.

        Commercial Drivers Training Academy (CDTA) was a licensed third party
tester located in Sikeston, Missouri. Redzic’s codefendant, Troy Parr, oversaw testing
at CDTA.2 In order to generate more business and process more CDL applicants, Parr
developed a system of “short testing” in which CDTA would omit entire portions of
the driving exam or administer it in only a fraction of the time necessary for a proper
evaluation. These short tests did not meet the minimum requirements set by the state
for CDL testing. Parr regularly gave short tests to Redzic’s students and submitted
paperwork to the state falsely indicating that the students had successfully met the full
requirements for their CDLs. On one occasion Redzic asked Parr to submit
paperwork for two students who never even appeared at CDTA, and Parr agreed to do
so. A government wiretap also recorded Redzic promising the husband of a potential
customer that he could “guarantee” his wife would pass the driving test despite her
inability to operate properly a manual transmission.


      2
       Parr was also indicted on the fraud and conspiracy counts. He subsequently
reached a plea agreement with the government in which he admitted to the conspiracy
charge and agreed to cooperate with the government’s prosecution of Redzic.

                                          -2-
       CDTA charged $150 per student for each test, but Parr testified that Redzic
included with his payments to CDTA between $50 to $200 in extra cash on a dozen
or more occasions. Parr kept a portion of these overpayments and split the remainder
with other CDTA examiners. Redzic also gave Parr two other cash payments of $600
and $2,500. Parr testified that he never requested any of these extra payments
although he had been assisting Redzic in his attempt to obtain state certification for
Bosna. Such a certification would qualify the school’s students for state grant money
and could produce another $1 million in business, according to Redzic’s estimate.
Parr said that he had been willing to consult without payment in exchange for future
employment at Redzic’s expanded school. He also testified that Redzic had offered
him employment to be compensated at some 150 percent of his CDTA salary, a free
apartment, bonuses, and free vacations. At Redzic’s request Parr rejected a bribe from
one of Bosna’s competitors and reported the bribery attempt to state authorities. The
next day Redzic personally delivered another $2,500 cash payment.

       Redzic was charged with and convicted of mail fraud in violation of 18 U.S.C.
§ 1341, wire fraud in violation of 18 U.S.C. § 1343, bribery in violation of 18 U.S.C.
§ 666(a)(2), and conspiracy in violation of 18 U.S.C. § 371. Following the close of
the government’s case, Redzic filed a motion for judgment of acquittal based on an
argument that the government’s evidence was insufficient to sustain any conviction.
The district court denied the motion. Redzic chose not to offer any evidence at trial
and renewed his motion which was again denied. The jury returned a guilty verdict
on all counts.

       Redzic subsequently filed a post trial motion for new trial and an amended
motion for new trial and for judgment of acquittal. In these post trial motions Redzic
raised for the first time a number of issues, including the argument that CDLs are not
property for purposes of the federal fraud statutes. The district court denied the
motions in May 2008, and Redzic was sentenced the following month. In October



                                         -3-
2008 the district court ordered the forfeiture of $25,272.48 in cash, seven trucks, and
three trailers pursuant to 28 U.S.C. § 2461.

                                          II.

                                          A.

       We first examine Redzic’s convictions for mail and wire fraud. The mail fraud
statute reads in part as follows:

      Whoever, having devised . . . any scheme or artifice to defraud, or for
      obtaining money or property by means of false or fraudulent pretenses,
      representations or promises . . . [uses the mails in furtherance of the
      scheme shall be punished by imprisonment or fine or both].

18 U.S.C. § 1341. The wire fraud statute is, in pertinent part, identical. See 18 U.S.C.
§ 1343. The Supreme Court in McNally v. United States, 483 U.S. 350 (1987),
interpreted the statutory language to apply only to deprivations of property and noted
in particular that it did not encompass “the right to have [a state’s] affairs conducted
honestly.” Id. at 352.

       In response to McNally, Congress broadened the scope of the mail and wire
fraud statutes by enacting 18 U.S.C. § 1346. That section provides:

      For the purposes of this chapter [including § 1341 and § 1343], the term
      “scheme or artifice to defraud” includes a scheme or artifice to deprive
      another of the intangible right to honest services.

18 U.S.C. § 1346. Thus, § 1346 brought schemes to deprive another of honest
services within the scope of the mail and wire fraud statutes. Section 1346 does not
create a separate offense but expands the definition of scheme or artifice to defraud


                                          -4-
for both mail and wire fraud. The substantive offenses of mail and wire fraud may
therefore be committed by using either medium to deprive another of property or of
the right to honest services.

       Nevertheless, Redzic argues that the government failed to invoke this expanded
scope of mail and wire fraud. He asserts that the indictment, the government’s
argument at trial, and the jury instructions all proceeded on the theory that he and Parr
had defrauded the state of Missouri of property in the form of CDLs. He argues that
as a matter of law “[s]tate and municipal licenses in general . . . do not rank as
‘property,’ for purposes of § 1341, in the hands of the licensor.” Cleveland v. United
States, 531 U.S. 12, 15 (2000). As he points out, Cleveland dealt explicitly with mail
fraud as defined in § 1341, but the Supreme Court explained in Carpenter v. United
States, 484 U.S. 19, 25 n.6 (1987), that “[t]he mail and wire fraud statutes share the
same language in relevant part, and accordingly we apply the same analysis to both
sets of offenses . . . .” We agree with Redzic that the simple act of fraudulently
obtaining a license from a government agency does not deprive that agency of
property in the sense of §§ 1341 or 1343.

       The government argues, however, that Redzic’s fraud extended beyond the
licenses themselves, for in order to obtain them for his students Redzic participated
in a scheme in which Parr, a licensed agent of the state,3 submitted false paperwork,
thereby depriving Missouri of its right to Parr’s honest services in violation of §§
1341 and 1343. Redzic responds that the indictment charged him with defrauding the
state of property, not honest services, and that to convict him on a honest services
theory would amount to a constructive amendment of the indictment in violation of
his Fifth Amendment rights. Constructive amendments are per se prejudicial. See
United States v. Yeo, 739 F.2d 385, 387 (8th Cir. 1984).


      3
      By stipulation, the parties agreed that Parr was an agent of the State of
Missouri.

                                          -5-
        Where, as here, the sufficiency of an indictment is challenged after jeopardy has
attached, the indictment is upheld “unless it is so defective that by no reasonable
construction can it be said to charge the offense for which the defendants were
convicted.” United States v. Pennington, 168 F.3d 1060, 1064-65 (8th Cir. 1999).
(quoting United States v. Just, 74 F.3d 902, 904 (8th Cir. 1996)). An indictment is
insufficient if it fails to allege an essential element of the crime charged, but in
determining whether an essential element has been omitted, “a court may not insist
that a particular word or phrase appear in the indictment when the element is alleged
‘in a form’ which substantially states the element.” United States v. Mallen, 843 F.2d
1096, 1102 (8th Cir. 1988). In this case the indictment fails to use the phrase “honest
services,” but its factual allegations clearly spell out the substance of Redzic and
Parr’s scheme. In particular, the indictment includes the following allegations:

      (1) Parr was an agent of the State of Missouri in which capacity he served as a
      CDL examiner.

      (2) The proper certification and licensing of commercial truck drivers was
      “essential to the economic welfare and public safety of Missouri.”

      (3) Redzic and Parr developed a relationship in which Parr would administer
      inadequate short tests to Redzic’s students.

      (4) In one instance, Parr certified two of Redzic’s students who had not even
      shown up at CDTA for testing.

      (5) After administering inadequate short tests or failing to administer any test
      whatsoever, Parr and other CDTA examiners would “falsely complete
      paperwork to be mailed to the State of Missouri Department of Revenue stating
      that each student had submitted to and passed a full, complete three-part
      Missouri CDL test.”

      (6) Redzic benefitted from the scheme.




                                          -6-
       These allegations were more than sufficient to make out a case that Redzic and
Parr intentionally devised a fraudulent scheme whereby the State of Missouri was
deprived of its right to Parr’s honest services. The indictment cites §§ 1341 and 1343,
which establish the substantive offenses of mail and wire fraud. It does not
specifically cite § 1346, but that section does not create a separate substantive offense;
it merely defines a term contained in §§ 1341 and 1343. It was therefore not
necessary to cite it in the charging instrument. See United States v. Gilkerson, 556
F.3d 854, 856 (8th Cir. 2009) (“[A]ny alleged failure to define ‘migratory bird
preservation facility’ or to cite to where that definition could be found is
immaterial.”).

       Redzic notes that the indictment refers to “a scheme and artifice to defraud the
State of Missouri of money and other things of value including CDLs.” Based on this
phrase, he argues he was misled to believe that he would not be held to account for the
deprivation of Parr’s honest services. He cites the Second Circuit case of United
States v. Cervone, 907 F.2d 332 (2d Cir. 1990), in an attempt to distinguish “money
and other things of value” from intangibles such as Parr’s honest services. But
Cervone hardly helps his argument. In that case the court noted that the phrase
“money or other thing of value” “clearly indicat[es] . . . tangible items or at least
valuable services.” Id. at 347 (emphasis added).

      While we believe it would have been preferable in Redzic’s case for the
indictment to have included the term “honest services,” its omission was not fatal.
“An indictment is sufficient if it fairly informs the accused of the charges against him
and allows him to plead double jeopardy as a bar to a future prosecution.” Mallen,
843 F.2d at 1102. Here, the allegations clearly spelled out the course of conduct for
which Redzic was on trial, including his role in Parr’s submission of false and
dishonest paperwork. Furthermore, it cited to the appropriate substantive statutes
which incorporate the fraudulent deprivation of honest services. This was sufficient



                                           -7-
to satisfy Fed. R. Crim. P. 7(c)(1): “The indictment . . . must be a plain, concise, and
definite written statement of the essential facts constituting the offense charged . . . .”

       Redzic’s contention that at trial the government relied exclusively on a loss of
property theory is similarly misplaced. While the prosecutor neglected to use the
phrase “deprivation of honest services,” that is not determinative. For example, in his
closing argument the prosecutor recounted the incident in which Parr, at Redzic’s
request, submitted CDL paperwork for two students who had completely failed to
report for testing. He then noted pointedly, “that’s what this scheme and artifice to
defraud is all about—getting these guys tested, getting these guys short-tested,
sometimes getting these guys no tested.” The government also argued that the scheme
deprived Missouri of meaningful regulatory control over commercial truck drivers.
In particular, Parr’s malfeasance failed to implement the state’s requirement that such
drivers read, write, and speak English in order to understand road signs and, on one
occasion, Redzic guaranteed favorable test results to a student who could not operate
a manual transmission. In short, the thrust of the government’s case was clearly not
that Missouri had been damaged by losing the value of the physical pieces of paper
on which the licenses had been printed. Rather, the government consistently referred
to Parr’s practice of administering inadequate short tests—that is, of withholding the
honest services he owed the State of Missouri—thereby undermining the state’s
efforts to promote highway safety.

       Redzic also asserts that the district court instructed the jury exclusively on a
deprivation of property theory and that any attempt to uphold his conviction on
alternative grounds would deprive him of his Sixth Amendment right to jury trial.
This argument also fails. The jury instructions correctly laid out the four elements of
mail fraud:4 (1) devising or participating in a scheme to defraud; (2) intent to defraud;


       4
       Since the jury instructions on wire fraud are in all relevant aspects identical to
those on mail fraud, we do not discuss them separately.

                                           -8-
(3) knowledge that it was reasonably forseeable that the mails would be used; and (4)
use of the mails in furtherance of the scheme. See, e.g., United States v. Onwumere,
530 F.3d 651, 653 (8th Cir. 2008). The instructions further identified the scheme as
follows: “Troy Parr and the defendant submitted by mail to the State of Missouri false
test records for Commercial Drivers License tests purportedly given to the defendant’s
students.” This description does not merely suggest that Redzic fraudulently obtained
CDLs, but that he did so through the assistance of an agent of the state who withheld
his honest services in order to obtain the desired licenses.

       Elsewhere, the instructions define the term “scheme to defraud” to “include[]
any plan or course of action intended to deceive or cheat another out of property by
employing material falsehoods.” According to this definition, the phrase “scheme to
defraud” includes plans to deprive another of property but is not necessarily limited
to such plans. It would have been preferable had the district court used the term
“honest services” in place of “property” as the Model Jury Instructions allow, see
Eighth Circuit Manual of Model Jury Instructions: Criminal, § 6.18.1341, at 309
(2007 ed.), but a district court’s instructions will be upheld if, “when read as a whole,
[they] fairly and adequately contain[] the law applicable to the case.” United States
v. Casas, 999 F.2d 1225, 1230 (8th Cir. 1993). Here, the four elements of mail fraud
were correctly identified and the charged scheme was characterized as one in which
Parr, an agent of the state, submitted false information in dereliction of his duties.
When the instructions are read as a whole, they adequately conveyed the law
applicable to Redzic’s case.

       Redzic cites numerous cases in support of his argument that the indictment was
insufficient to charge him with depriving the state of Parr’s honest services. In
particular, he relies on the Supreme Court’s decision in Stirone v. United States, 361
U.S. 212 (1960). Stirone was tried and convicted of unlawful interference with
interstate commerce. The indictment charged him with interfering with the
importation of sand into Pennsylvania, but the jury instructions allowed the jury to

                                          -9-
find that his conduct would have affected the future exportation of steel out of the
state. The Court reversed Stirone’s conviction, holding that the petit jury had
impermissibly been given the option of convicting him for a form of interference not
contemplated by the grand jury.

       Redzic’s case is easily distinguished. The facts and allegations essential to his
conviction were clearly laid out in the indictment. Although the statutory phrase
“honest services” was not itself used, it is obvious that the grand jury took note of
Parr’s short testing, his subsequent submission of false paperwork to the state, and
Redzic’s participation in this scheme. The petit jury was instructed to determine
whether Redzic and Parr had “submitted . . . false test records for Commercial Drivers
License tests purportedly given to the defendant’s students,” which corresponds to the
conduct considered by the grand jury. Thus, unlike in Stirone, there was no invitation
for the petit jury to wander beyond the allegations contained in the indictment. The
acts which fraudulently deprived the state of licenses were the same as those which
fraudulently deprived it of the honest services of examiner Parr.

       Redzic’s other authorities are similarly inapposite. United States v. Selwyn,
998 F.2d 556 (8th Cir. 1993), reversed a conviction where the indictment charged
embezzlement but the defendant’s course of conduct actually amounted to stealing.
Stealing and embezzlement are two distinct crimes with different elements. By
contrast, mail and wire fraud—whether they deprive another of property or honest
services—are each a single substantive offense. Similarly, in United States v. Leisure,
844 F.2d 1347 (8th Cir. 1988), the indictment cited to 18 U.S.C. § 1510 (obstruction
of justice) but the case was submitted on the theory that the defendant had actually
violated 18 U.S.C. § 1512 (witness tampering). In that case we noted that the two
crimes were not the same and had different mens rea elements. In Yeo the indictment
charged the defendant with extorting a specific individual, but the jury was permitted
to convict upon finding he had extorted the named victim “or another.” 739 F.2d at
387. In other words, the case submitted to the jury allowed it to convict Yeo for acts

                                         -10-
of extortion not alleged in the indictment. In Redzic’s case, the course of conduct
charged in the indictment corresponded with the government’s proof at trial and the
jury instructions. There was no danger that the jury might consider other, uncharged
incidents in convicting him.

       For the foregoing reasons, we conclude that the indictment, the government’s
case at trial, and the jury instructions were each sufficient to support a conviction for
the fraudulent deprivation of honest services in violation of §§ 1341 and 1343.

                                           B.

       Redzic next argues that § 666(a)(2) only prohibits bribery and, in particular,
does not criminalize the payment of “gratuities.” Because the government produced
sufficient evidence for a reasonable jury to conclude that Redzic had indeed bribed
Parr, we need not consider his arguments concerning gratuities.5

      We review the district court’s denial of a motion for judgment of acquittal de
novo and consider all evidence in the light most favorable to the verdict, giving the
verdict the benefit of all reasonable inferences. United States v. Birdine, 515 F.3d
842, 844 (8th Cir. 2008).




      5
        These include observations about our decision in United States v. Zimmerman,
509 F.3d 920 (8th Cir. 2007), where we held that a subsection of the same statute, 18
U.S.C. § 666(a)(1)(B), prohibits the payment of gratuities. Redzic argues, however,
that the legislative history of the statutory provisions indicates that Congress did not
intend to penalize the payment of gratuities. Since the evidence here is sufficient to
sustain a conviction of bribery, we need not discuss the gratuity issues.

                                          -11-
      Section 666(a)(2) reads in pertinent part as follows:

      Whoever . . . corruptly gives, offers, or agrees to give anything of value
      to any person, with intent to influence or reward an agent . . . of a State
      . . . government . . . in connection with any business, transaction, or
      series of transactions of such . . . government . . . involving anything of
      value of $5,000 or more[] shall be fined under this title, imprisoned not
      more than 10 years, or both.

18 U.S.C. § 666(a)(2). The statute applies if the identified government receives
federal benefits in excess of $10,000 in any one year. 18 U.S.C. § 666(b).

       By stipulation, the parties agreed that Parr was an agent of the State of
Missouri, that a CDL is worth in excess of $5,000, and that the state had received in
that year the requisite $10,000 in benefits from the federal government. In addition
the government produced ample evidence that Redzic had given Parr substantial cash
payments on multiple occasions as well as an offer of employment. Redzic argues,
however, that the government failed to prove that he gave these cash payments
“corruptly,” that is, with the intent to “influence or reward” Parr.

       To prove the payment of an illegal bribe, the government must present evidence
of a quid pro quo, but an illegal bribe may be paid with the intent to influence a
general course of conduct. It was not necessary for the government to link any
particular payment to any particular action undertaken by Parr.

      Rather, it is sufficient to show that the payor intended for each payment
      to induce the official to adopt a specific course of action. . . . The quid
      pro quo requirement is satisfied so long as the evidence shows a “course
      of conduct of favors and gifts flowing to a public official in exchange for
      a pattern of official actions favorable to the donor.”




                                         -12-
United States v. Jennings, 160 F.3d 1006, 1014 (4th Cir. 1998) (internal citations
omitted); see also United States v. Ganim, 510 F.3d 134, 148-49 (2d Cir. 2007)
(same). In this case the government was only required to prove that Redzic made
payments to Parr with the intent of influencing or rewarding a pattern of behavior. It
was not necessary to link any given payment to any given short test, for example.

       In accordance with this circuit’s model jury instructions, the district court
allowed the jury to infer “that a person intends the natural and probable consequences
of acts knowingly done.” See Model Jury Instructions, § 7.05, at 582. There is no
dispute that on multiple occasions Redzic gave Parr cash payments of $50 to $200 in
addition to the standard examination fee charged by CDTA. Parr testifed that he and
other CDTA examiners would divide these payments among themselves. Although
the government produced no direct evidence of an explicit agreement, a reasonable
jury could find that these payments were intended to influence Parr to continue
providing short tests to Bosna students or to reward him for having done so. The
statute prohibits attempts either to influence or to reward.

      Moreover, the evidence indicates that Redzic personally delivered a $2,500 cash
payment to Parr one day after Parr had turned away the corrupt business of one of
Redzic’s competitors. Because CDTA could only process a limited number of
students, a jury could infer that this payment was intended to ensure that Bosna
students would continue to have access to Parr’s fraudulent scheme even at the
expense of turning away other business.

       Finally, Redzic made at least two other cash payments to Parr in the amounts
of $600 and $2,500. Redzic argues that these payments were simply compensation
for Parr’s assistance in obtaining state certification for Bosna, a process which would
allow the school’s students to qualify for state grant money. Parr testified, however,
that he never requested such compensation and was willing to assist in the certification
process based only on his hope of future employment at Bosna.

                                         -13-
       Redzic was entitled to argue, as he did, that his various payments to Parr were
part of his effort to expand his school’s business through state certification. But the
mere fact that he supplied an innocent explanation for his behavior does not negate the
strength of the government’s evidence. A reasonable jury could properly find that
Redzic’s actual intent was to induce Parr to continue offering substandard short tests
to Bosna students. Construing the evidence in the light most favorable to the jury’s
guilty verdict, we conclude that there was sufficient evidence to convict Redzic of
bribery under § 666(a)(2).

                                           C.

       Redzic seeks to overturn his conspiracy conviction based on the ground that
each of the substantive charges against him was legally insufficient. Having
determined that Redzic was properly convicted on each of the underlying substantive
offenses, we find no defect in his related conviction for conspiring with Parr under 18
U.S.C. § 371, and we likewise find no reason to disturb the district court’s order of
forfeiture pursuant to 28 U.S.C. § 2461.

                                           III.

       For the foregoing reasons we conclude that the indictment, the government’s
case at trial, and the jury instructions adequately laid out a scheme to defraud the State
of Missouri of Parr’s honest services. It was not necessary for the government to use
that exact phrase when the substance of the scheme was reasonably described. In
addition, we conclude that the government produced sufficient evidence for a
reasonable jury to convict Redzic for bribery. Consequently, the charge of conspiracy
and the forfeiture of Redzic’s assets were also proper. The judgment of conviction
and the forfeiture are affirmed.

                        ______________________________

                                          -14-